Citation Nr: 1134084	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to March 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a low back disability.  This case has been before the Board on four occasions, most recently in April 2011.  Each time it was remanded for additional development of the record.  The case is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any complaints involving the low back in service were acute and transitory and resolved without residual disability.  Nothing was noted on an examination approximately six months prior to service discharge or for years after service.

2.  A low back disability was initially manifested many years after service, and there is no competent and probative evidence linking it to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In letters dated March 2005, October 2007 and December 2009, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, a statement from a private physician, the reports of VA examinations, and the Veteran's testimony at a hearing before the undersigned.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The service treatment records disclose the Veteran was seen in March 1969 and reported he had fallen on an engineer's stick that morning.  He had a small puncture wound in the right lower back.  The wound was cleaned and medication was prescribed.  The dressing was changed several times over the next few days.  It was reported in April 1969 that the Veteran had a back strain.  He complained of low back pain in November 1972.  

VA outpatient treatment records disclose the Veteran was seen in January 2001 for low back pain.  In January 2002, he reported he felt well other than the chronic low back pain he had had for years.  He indicated the low back pain was stable.  By letter dated May 2004, the VA informed the Veteran that X-rays revealed degenerative changes and disc bulges throughout the lumbar spine.  He was notified by a March 2007 letter that magnetic resonance imaging disclosed degenerative changes throughout the lumbar spine and findings showing moderate to severe canal stenosis.

In a statement dated March 2007, G.J.P., M.D. related the Veteran had been treated for three years for low back pain.  It was stated the pain dated to his time in service and appeared directly related to injuries sustained during that time.

When seen in a VA outpatient facility in June 2005, the Veteran reported he had experienced back pain since service.  In November 2005, he claimed he was injured in service in the late 1960's when, during a bombing, he was lifted in the air and thrown against an iron stake.  He asserted the bullet proof vest he was wearing took the brunt of the impact, but he had back pain soon after, and ever since that incident.  

On VA examination in March 2009, the Veteran related he was near an explosion in service and was thrown off his feet, landing against an iron post.  He stated he was treated for fractured ribs, but his back was sore.  It was not until several months later that his back began to bother him.  He indicated he had been treated for degenerative joint disease of the back for years.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  While he was seen for back strain in April 1969, X-rays of the lumbosacral spine were normal.  In addition, the spine was evaluated as normal on an annual examination in September 1974 and a periodic examination in October 1977.

The Veteran's initial claim for service connection was received in June 2001.  There was no reference to a low back disability.

Following the VA examination in March 2009, the examiner, who noted she reviewed the claims folder and the medical records, concluded it was less likely than not that the Veteran's low back disability is related to service.  She observed the service treatment records do not document degenerative joint disease of the low back (noting that X-rays were negative).  She also acknowledged the Veteran was treated for a puncture wound during service, but he recovered and X-rays were negative.  She noted he had no further complaints of back pain.  

The Veteran was again examined by the VA in April 2010.  The examiner indicated she reviewed the claims folder and the medical records.  She summarized the entries pertaining to the back in the service treatment records, as well as the January 2001 VA outpatient report reflecting low back pain in January 2001.  In addition, the examiner noted the opinion rendered by Dr. P.  She added, however, that the Veteran's in-service complaints of back pain in 1969 and 1972 appear to have been self limited in nature.  She noted that 29 years later, in 2001, there was documentation of back pain, and by 2004, testing showed arthritis and disc bulges in the lumbar spine.  She concluded chronicity had not been established.  She stated she could not say that the Veteran's degenerative disc disease/degenerative joint disease of the lumbar spine had its origin in service without resorting to mere speculation.

Pursuant to the Board's April 2011 remand, the examiner who conducted the April 2010 VA examination reviewed the claims folder.  In June 2011, she again outlined the treatment the Veteran has received for his low back complaints both in service and following his discharge from service, as well as the statement from Dr. P.  She concluded it was less likely than not (less than 50 percent probability) that the Veteran's current degenerative disc disease/degenerative joint disease of the lumbar spine was related to his complaints of back pain during service.  Her rationale was that his complaints of back pain in the service treatment records were self-limited and there were no complaints of back pain on the 1974 or 1977 physical examinations.  She added that it was not until 2001, 29 years after the last indication of back pain in service (and approximately 23 years after his separation from service, that he reported back pain.  She pointed out that she had reviewed the claims folder and had access to the Veteran's entire history of back pain.  After reviewing this evidence, including the statement from Dr. P., she opined it was less likely than not (less than 50 percent probability) that the Veteran's current low back disability was related to his complaints of back pain during service.

As noted above, the initial indication of any complaints involving the low back were in 2001, about 23 years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

The Veteran has alleged he injured his low back in an explosion in service.  The fact remains that while he stated during the April 2010 VA examination that he hit a post, and this is confirmed by the service treatment records, there is simply no mention of any explosion when he was treated in service.  Thus, the Board finds the Veteran has not provided a credible account of an in-service injury.  

The Board acknowledges Dr. P.'s opinion that the Veteran's low back disability is related to service.  While the Veteran is competent to report his symptoms, in light of his limited credibility and the fact Dr. P. did not review the record, the Board concludes the opinions rendered on the VA examinations to be greater probative value than those of the Veteran or Dr. P.  It is inconceivable that the appellant would have had low back pain all those years, and not have sought some treatment for the pathology.  His history of back pain since service is deemed not credible evidence of continuing symptoms.

Inasmuch as the most probative evidence fails to establish the Veteran has a low back disability that is related to service, the preponderance of the evidence is against the claim and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


